department of the treasury internal_revenue_service te_ge eo examinations government entities division date date number release date taxpayer_identification_number person to contact employee identification_number employee telephone number uil certified mail - return receipt requested dear this is a final adverse determination_letter as to your exempt status under sec_501 of the internal_revenue_code your exemption from federal_income_tax under sec_501 of the code is hereby revoked effective january 20xx our adverse determination was made for the following reasons you have not demonstrated that you are operated exclusively for exempt purposes within the meaning of sec_501 of the internal_revenue_code and sec_1_501_c_7_-1 exempt clubs are organized for pleasure recreation and other non-profitable purposes the exemption extends to social and recreation clubs that are supported solely by membership fees dues and assessments our examination of your activities and finances revealed that your operations are supported primarily with funds other than from your members therefore you are not operating in furtherance of or exclusively for pleasure recreation or other similar nonprofit purposes as defined under sec_501 of the code you are required to file federal_income_tax returns on form_1120 if you have not already filed these returns and the agent has not provided you instructions for converting your previously filed form_990 to form_1120 you should file these income_tax returns with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination you may file an action for declaratory_judgment under the provisions of sec_7428 of the code in one of the following three venues united_states tax_court the united_states court of federal claims or the united_states district_court for the district of columbia a petition or complaint in one of these three courts must be filed before the 91st day after the date this determination was mailed to you if you wish to seek review of our determination please contact the clerk of the respective court for rules and the appropriate forms regarding filing petitions for declaratory_judgment by referring to the enclosed publication please note that the united_states tax_court is the only one of these courts where a declaratory_judgment action can be pursued without the services of a lawyer you may write to the courts at the following addresses united_states tax_court second street nw washington dc u s district_court for the district of columbia constitution ave n w washington dc us court of federal claims madison place nw washington dc the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit taxpayeradvocate irs gov or call if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter director exempt_organizations examinations jor maria hooke sincerely yours publication enclosures department of the treasury internal_revenue_service tax_exempt_and_government_entities_division exempt_organizations examinations date date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax manager’s name id number manager’s contact number response due_date certified mail - return receipt requested dear why you are receiving this letter we propose to revoke your status as an organization described in sec_501 of the internal_revenue_code code enclosed is our report of examination explaining the proposed action what you need to do if you agree if you agree with our proposal please sign the enclosed form_6018 consent to proposed action - sec_7428 and return it to the contact person at the address listed above unless you have already provided us a signed form we'll issue a final revocation letter determining that you aren’t an organization described in sec_501 after we issue the final revocation letter we’ll announce that your organization is no longer eligible for contributions deductible under sec_170 of the code if we don't hear from you if you don’t respond to this proposal within calendar days from the date of this letter we'll issue a final revocation letter failing to respond to this proposal will adversely impact your legal letter rev catalog number 34809f standing to seek a declaratory_judgment because you failed to exhaust your administrative remedies effect of revocation status if you receive a final revocation letter you'll be required to file federal_income_tax returns for the tax_year s shown above as well as for subsequent tax years what you need to do if you disagree with the proposed revocation if you disagree with our proposed revocation you may request a meeting or telephone conference with the supervisor of the irs contact identified in the heading of this letter you also may file a protest with the irs appeals_office by submitting a written request to the contact person at the address listed above within calendar days from the date of this letter the appeals_office is independent of the exempt_organizations division and resolves most disputes informally for your protest to be valid it must contain certain specific information including a statement of the facts the applicable law and arguments in support of your position for specific information needed for a valid protest please refer to page one of the enclosed publication how to appeal an irs decision on tax-exempt status and page six of the enclosed publication the examination process publication also includes information on your rights as a taxpayer and the irs collection process please note that fast track mediation referred to in publication generally doesn’t apply after we issue this letter you also may request that we refer this matter for technical_advice as explained in publication please contact the individual identified on the first page of this letter if you are considering requesting technical_advice if we issue a determination_letter to you based on a technical_advice_memorandum issued by the exempt_organizations rulings and agreements office no further irs administrative appeal will be available to you contacting the taxpayer_advocate office is a taxpayer right you have the right to contact the office_of_the_taxpayer_advocate their assistance isn't a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate can't reverse a legally correct_tax determination or extend the time you have fixed by law to file a petition in a united_states court they can however see that a tax matter that hasn't been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at internal_revenue_service office_of_the_taxpayer_advocate for additional information if you have any questions please call the contact person at the telephone number shown in the heading of this letter if you write please provide a telephone number and the most convenient time to cail if we need to contact you letter rev catalog number 34809f thank you for your cooperation enclosures report of examination form_6018 publication publication sincerely margaret von lienen director eo examinations letter rev catalog number 34809f schedule number or exhibit form 886-a rev date name of taxpayer tax identification_number explanations of items year period ended december 20xx december 20xx issues whether sec_501 continues to qualify for exemption under internal_revenue_code irc should tax exemption under sec_501 of the internal_revenue_code be revoked because of substantial amounts of non-member income if revocation is upheld what is the effective date of revocation facts hereinafter was granted tax-exemption under sec_501 in november the 19xx per ’s articles of incorporation the purpose of the club is to promote the safe operation of motorcycles on public streets and highways strive for general_public acceptance of motorcycles on public streets and to promote and sponsor competition events the articles of incorporation were filed with secretary of state on august 19xx is a membership club for bikers sponsors competition events as annual provides camp grounds grilling showers and other amenities for bikers and further their families during weekend stays these activities are held on the events are open to the public the riders bring their bikes and all-terrain vehicles annual dues for club membership are dollar_figure the club has approximately clubhouse where meetings and other social activities are held for members and their guest members has a during the initial interview with - treasurer all-terrain vehicle riders throughout events are widely advertised by posting flyers in bike shops throughout the county riders can registrar online at com events are open to nonmembers nonmembers are exclusively drawn to the named events members are required to work and help out during events and most do not participate in activities the events are advertised on the club’s website and s activities are attended by bike and sources of revenue reported on the forms 990-ez tax_year 20xx tax_year 20xx revenue sources program service revenue investment_income totals dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure form 886-a department of the treasury-internal revenue service catalog number 20810w publish no irs gov _-page 1_ schedule number or exhibit form 886-a rev date name of taxpayer explanations of items tax identification_number year period ended december 20xx december 20xx the program service revenues from events in 20xx events 20xx income dollar_figure dollar_figure dollar_figure dollar_figure total income the program service revenue includes other social events held at the clubhouse form 990-ez for 20xx program service revenues is dollar_figure the sources are unknown the club does not file a form 990-t exempt_organization business income_tax return to report gross_receipts from nonmember income the financial statements reveal membership dues and initiation fees are dollar_figure other income from member's clubhouse socials is dollar_figure non-member income is approximately dollar_figure or club website com advertisement state event open only to past participants or family or friends of past participants indications are that any atv all-terrain vehicle 4-wheelers an off-road motorcycle racing enthusiasts can participate in club sponsored events without being a member while reviewing the club’s website flyers and other internal documents provided by the organization club events are open to the general_public on a regular basis nonmember event entry fees represent approximately of the club’s total income a club is not exempt under sec_501 where it regularly derives a substantial part of its income from nonmember sources law form 886-a catalog number 20810w -- page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a rev date explanations of items name of taxpayer tax identification_number year period ended december 20xx december 20xx sec_501 exempts from federal_income_tax clubs organized for pleasure recreation and other non-profitable purposes substantially_all of the activities of which are for such purposes and not part of the net_earnings of which inures to the benefit of any private shareholder sec_1 c of the regulations provides that in general the exemption extends to social and recreation clubs supported solely by membership fees dues and assessments however a club that engages in a business such as making its social and recreational facilities open to the general_public is not organized and operated exclusively for pleasure recreation and other nonprofitable purposes and is not exempt under sec_501 prior to its amendment in sec_501 required that social clubs be operated exclusively for pleasure recreation and other non profitable purposes public law amended the exclusive provision to read substantially’ in order to allow an sec_501 organization to receive up to percent of its gross_receipts including investment_income from sources outside its membership without losing its tax exempt status the committee reports for public law senate report no 2d session c b further states within the percent amount not more than percent of the gross_receipts should be a derived from the use of a social club’s facilities or services by the general_public this means that an exempt social_club may receive up to percent of its gross_receipts from a combination of investment_income and receipts from non-members so long as the latter do not represent more than percent of total receipts thus a social_club may receive investment_income up to the full percent of its gross b receipts if no income is derived from non-members’ use of club facilities in addition the committee report states that where a club receives unusual amounts of c income such as from the sale of its clubhouse or similar facilities that income is not to be included in the percent formula revrul_66_149 holds a social_club as not exempt as an organization described in sec_501 where it derives a substantial part of its income from non-member sources revrul_60_324 states by making its social facilities available to the general_public the club cannot be treated as being operated exclusively for pleasure recreation or other non-profitable purposes form 886-a catalog number 20810w _- page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a name of taxpayer tax identification_number year period ended december 20xx december 20xx revproc_71_17 sets forth the guidelines for determining the effect of gross_receipts derived from the general public’s use of a social club's facilities on exemption under sec_501 where nonmember income from the usage exceeds the standard as outlined in this revenue_procedure the conclusion reached is that there is a non-exempt purpose and operating in this manner jeopardizes the organization’s exempt status taxpayer's position has not been provided taxpayer’s position government’s position club is not supported exclusively by membership income and therefore does not the qualify for exemption as a social_club described in sec_501 and sec_1 c which provides that in general this exemption extends to social and recreation clubs which are supported solely by membership fees dues and assessments the events are not exclusively for per the the pleasure of its members nonmember income is dollar_figure club has exceeded the non-member threshold club’s 20xx form 990-ez return nonmember income far exceeds the permissible limit for organization exempt under sec_501 status of the total income dollar_figure rev ruls and support this position stating that a social_club that opens to the public and derives a substantial part of its income from non-member sources is not exempt as an organization described in c permits nonmembers to participate unrestricted in club sponsored events the organization has exceeded the non-member threshold as outlined in public law on a recurring basis during tax years ended december 20xx and december 20xx conclusion based on the facts and circumstances of the examination exclusively for members during the examination it was determined that the club receives approximately for members under sec_501 exempt purposes and no longer qualifies for exemption because the nonmember income has exceeded the nonmember threshold on a continuing of their income from nonmembers club is not operated exclusively club is not operated form 886-a catalog number 20810w - page publish no irs gov department of the treasury-internal revenue service schedule number or exhibit form 886-a explanations of items rev date name of taxpayer tax identification_number year period ended december 20xx december 20xx basis it is recommended that code be revoked effective january 20xx club exempt status under sec_501 of the should this revocation be upheld form_1120 must be filed form 886-a department of the treasury-internal revenue service catalog number 20810w - page publish no irs gov
